Exhibit Agreement and Plan of Merger of Constitution Mining Corp. (a Nevada corporation) with and into Constitution Mining Corp. (a Delaware corporation) This Agreement and Plan of Merger (the “Agreement”), dated as of October 21, 2009, by and between Constitution Mining Corp., a Nevada corporation (“CMC-Nevada”), and Constitution Mining Corp., a Delaware corporation and a wholly-owned subsidiary of CMC-Nevada (“CMC-Delaware”), is made with respect to the following facts. RECITALS Whereas, CMC-Nevada is a corporation duly organized and existing under the laws of the State of Nevada; Whereas, CMC-Delaware is a corporation duly organized and existing under the laws of the State of Delaware; Whereas, the respective boards of directors for CMC-Nevada and CMC-Delaware have determined that, for purposes of effecting the reincorporation of CMC-Nevada in the State of Delaware, it is advisable and to the advantage of said two corporations and their stockholders that CMC-Nevada merge with and into CMC-Delaware so that CMC-Delaware is the surviving corporation on the terms provided herein (the “Merger”);and Whereas, the respective board of directors for CMC-Nevada and CMC-Delaware, the stockholders of CMC-Nevada, and the sole stockholder of CMC-Delaware have adopted and approved this Agreement. Now therefore, based upon the foregoing, and in consideration of the mutual promises and covenants contained herein and other good and valuable consideration, the receipt of which is hereby acknowledged, the parties to this Agreement agree as follows. ARTICLEI THE MERGER 1.1The Merger; Surviving Corporation.Subject to the terms and conditions set forth in this Agreement, at the Effective Time (as defined in Section 1.5 below), CMC-Nevada shall be merged with and into CMC-Delaware, subject to and upon the terms and conditions provided in this Agreement and the applicable provisions of the General Corporation Law of the State of Delaware (the “DGCL”) and the applicable provisions of the Nevada Revised Statutes (the “NRS”), and the separate existence of CMC-Nevada shall cease. C MC-Delaware shall be the surviving entity (the “Surviving Corporation”) and shall continue to be governed by the DGCL. 1.2Constituent Corporations.The name, address, jurisdiction of organization and governing law of each of the constituent corporations is as follows: (a)CMC-Nevada:Constitution Mining Corp., a corporation organized under and governed by the laws of the State of Nevada with an address of Pasaje Mártir Olaya 129, Oficina 1203, Centro Empresarial José Pardo Torre A, Miraflores, Lima, Perú;and (b)CMC-Delaware:Constitution Mining Corp., a corporation organized under and governed by the laws of the
